DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Acknowledgment is made of applicant's claim for domestic priority under 35 U.S.C. 120.  The PCT Application Number JP2019/008094, being filed on March 1, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 2, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katsumi (JP 2015/201606).

In regards to claim 1, Katsumi teaches an insulated flat rectangular conductor comprising: a flat rectangular conductor (42); and an insulating film coating (11 a, b) the flat rectangular conductor (42),  wherein the flat rectangular conductor (42) has a first surface (top surface) and a second surface (bottom surface) opposite to the first surface (top surface), and the first surface (top surface) is rougher than the second surface (bottom surface)( the main surface on the side where the width of the conductor patterns 42 and 43 is wide is larger in surface roughness than the main surface on the opposite side, paragraph [0054], figure 6a).  

In regards to claim 4, Katsumi teaches a coil (paragraph [0002]) which is capable of being formed by winding the insulated flat rectangular conductor according to claim 1 so that the first surface of the flat rectangular conductor (42) is capable of becoming an inner side of the coil (paragraph [0002]).  (Please note: The patentability of a product does not depend on its method of production)

In regards to claim 5, Katsumi teaches a method capable of producing the insulated flat rectangular conductor according to claim 1, the capable method comprising: a step of preparing a flat rectangular conductor (42) having a first surface (top surface), and a second surface opposite to the first surface; (bottom surface) a step of roughening the first surface (top surface is roughened, paragraph [0054]) of the flat rectangular conductor (42) so as to be rougher than the second surface; anda step of coating the roughened surface of the flat rectangular conductor with an insulating film.Application No. Not Yet Assigned4 Docket No.: 1420149.762US9 (11 a, b). (Please note: The patentability of a product does not depend on its method of production)
Amendment dated September 2, 2020 First Preliminary Amendment  
In regards to claim 6, Katsumi teaches a coil which is capable of being formed by winding the insulated flat rectangular conductor according to claim 2 so that the first surface (top surface) of the flat Please note: The patentability of a product does not depend on its method of production)

In regards to claim 7, Katsumi teaches a coil which is capable of being formed by winding the insulated flat rectangular conductor according to claim 3 so that the first surface (top surface) of the flat rectangular conductor (42) becomes an inner side of the coil (paragraph [0002]).  (Please note: The patentability of a product does not depend on its method of production)

In regards to claim 8, Katsumi teaches a capable method of producing the insulated flat rectangular conductor (42) according to claim 2, the capable method comprising: a step of preparing a flat rectangular conductor (42) having a first surface (top surface), and a second surface (bottom surface) opposite to the first surface (top surface); a step of roughening the first surface of the flat rectangular conductor so as to be rougher than the second surface (paragraph [0054]); and a step of coating the roughened surface of the flat rectangular conductor (42) with an insulating film (11).  (Please note: The patentability of a product does not depend on its method of production)


In regards to claim 9, Katsumi teaches a capable method of producing the insulated flat rectangular conductor (42) according to claim 3, the capable method comprising: a step of preparing a flat rectangular conductor (42) having a first surface (top surface), and a second surface (bottom surface) opposite to the first surface (top surface); a step of roughening the first surface of the flat rectangular conductor so as to be rougher than the second surface (paragraph [0054]); and a step of coating the roughened surface of the flat rectangular conductor (42) with an insulating film (11).  (Please note: The patentability of a product does not depend on its method of production)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsumi (JP 2015/201606) in view of Benz et al. (US 7,732,333).
claim 2, Katsumi teaches the insulated flat rectangular conductor according to claim 1. 

Katsumi does not teach the flat rectangular conductor has a surface roughness Ra of the first surface is 0.14 µm or more.  

Benz et al. teaches the flat rectangular conductor has a surface roughness Ra of the first surface is 0.14 m or more (between 0.1µm – 0.9µm, column 3, lines 45-50).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have made the roughness of the flat conductor of Katsumi in a range of 1.4 µm or more as taught by Benz et al. to improve the bonding of plastics (insulation layers) used on the surface of the leadframe (flat conductor)(column 3, lines 42-44).

In regards to claim 3, Katsumi teaches the insulated flat rectangular conductor according to claim 1. 

Katsumi does not teach the flat rectangular conductor has a surface roughness Ra of the first surface is 0.07 µm or less.  

Benz et al. teaches the flat rectangular conductor has a surface roughness Ra of the first surface is 0.14 m or more (between 0.1µm – 0.9µm, column 3, lines 45-50).

.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/KRYSTAL ROBINSON/Examiner, Art Unit 2847